Citation Nr: 1640241	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 2008 for the award of service connection for schizophrenia.

2.  Entitlement to a rating in excess of 50 percent for schizophrenia for the period of March 3, 2008 to January 25, 2010.

3.  Entitlement to a rating in excess of 70 percent for schizophrenia for the period of January 26, 2010 to March 24, 2014.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded this case for further evidentiary development in December 2015.

The issue of entitlement to an earlier effective date for the award of service connection for schizophrenia is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his schizophrenia was manifested by total occupational and social impairment throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia are approximated for the entire appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his schizophrenia warranted an evaluation higher than it was assigned for the appeal periods of March 3, 2008 to January 25, 2010 and from January 26, 2010 to March 24, 2014.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 100 percent schedular rating for schizophrenia, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203, effective from March 25, 2014.  However, throughout the periods on appeal, the Veteran was in receipt of a 50 percent and 70 percent schedular disability rating.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

In March 2008, the Veteran sought treatment for increasing symptoms of schizophrenia, such as total isolation, depression, anxiety, insomnia, feelings of suspiciousness, hypervigilance, and irritability.

In June 2008, the Veteran suffered from left-sided weakness, numbness, and slurred speech for two days.

In September 2008, the Veteran submitted a claim, contending that he was diagnosed with adjustment disorder while serving in the military.

In January 2010, the Veteran requested additional medication at the VA Psychiatric Intervention Center due to his fear that others were hurting him.  The Veteran reported anxiety, irritability, hypervigilance, difficulty initiating and maintaining sleep and poor concentration.  The Veteran refused hospitalization.

In February 2010, the Veteran complained of paranoid delusions of being followed and watched with extreme anxiety.  Again, the Veteran refused hospitalization, and he did not fulfill the criteria for involuntary hospitalization.  The Veteran informed the medical provider that he had attempted to hang himself six months before due to his doctors not accurately recording his complaints and symptoms.

In April 2010, the Veteran admitted harboring thoughts about hurting others but did not have an enactment plan.  He suffered from impaired judgment, visual hallucinations, anger, frustration, depression, anxiety, and suicidal ideation and plan.

In May 2010, the Veteran reported hospitalization at a local hospital for depression and suicidal gestures.

In July 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with schizophrenia.  The examiner determined the Veteran suffered from total occupational and social impairment due to his mental disorder and symptoms such as severe paranoia, persecutory delusions, visual hallucinations, crying spells, frustrations, minusvalia, and anxiety.  The Veteran's symptoms were severe, frequent, and had begun many years before the examination.

The Veteran's appearance was clean and casually dressed; his attitude was cooperative, and his affect was appropriate.  The Veteran's mood was anxious and depressed, and he experienced pacing, hand wringing, and persistent mannerisms.  The Veteran's speech was spontaneous, impoverished, soft or whispered, slow, clear, and coherent.  The Veteran's attention was easily distracted, and he suffered from attention disturbance; he was unable to complete the remaining attention tasks.  The Veteran was oriented to person, time, and place.

Mentally, the Veteran suffered from a paucity of ideas; preoccupation with one or two topics.  He suffered from a myriad of delusions, such as persecutory, paranoid, and religious, as well as visual hallucinations.  The Veteran understood the outcome of his behavior.

The Veteran was able to maintain his minimum personal hygiene, and he did not suffer from problems with his activities of daily living.  

Occupationally, the Veteran was unemployed.

In July 2010, the Veteran's psychiatrist recorded that the Veteran was suffering from irritability; poor impulse control; aggression; lack of sleep; feelings of persecution; feelings of discrimination; severe memory problems; and multiple psychiatric hospitalizations.  The medical provider determined the Veteran was appropriately dressed but disheveled.  The Veteran's mood was constricted, and his mood was apathetic, anxious, and irritable.

In November 2010, the Veteran was re-admitted to the hospital due to increased irritability and paranoid delusions.  After medication stabilization and treatment, the Veteran showed improvement and denied ideas of self-harm to self or others.  The Veteran was able to spend Thanksgiving at home.

In December 2012, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with deficiencies in most areas.  The Veteran suffered from a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; and flattened affect.

The examiner opined that the Veteran suffered from one of the most incapacitating mental disorders, as it disrupted the Veteran's ability to think clearly, understand his environment, and use his survival skills appropriately.  The examiner concluded that most schizophrenia patients, including the Veteran, lacked insight and ability to accurately relay their clinical symptoms and understand the need for treatment.  Lastly, the examiner believed the Veteran's condition was severe, chronic, persisting, and not responding to medication, and precluded the Veteran from experiencing a normal life, social activities, or adequate psychosocial functioning.

In March 2014, the Veteran underwent an additional C&P examination in which the examiner determined the Veteran suffered from total occupational and social impairment.

Applying the law to the facts of the situation, the Board finds the Veteran entitled to a 100 percent rating for the period in question, as the Veteran's medical records consistently demonstrated symptoms such as persistent delusions and visual hallucinations; the Veteran's tendencies towards self-harm; and memory loss affected the Veteran to such an extent that the Veteran's disorder resulted in total occupational and social impairment.  There is no distinct time period in which the Veteran drastically suffered, and, as the Veteran's C&P examiner pointed out, individuals suffering from schizophrenia underreport their symptoms and fail to understand the need for treatment.  Thus, the current staged ratings are unwarranted, and the Veteran's 100 percent schedular rating should be extended to the entire time period on appeal.


ORDER

Entitlement to a 100 percent schedular rating for schizophrenia is granted from March 3, 2008 to March 24, 2014.



REMAND

The Veteran contends that he is entitled to an earlier effective date for his award of entitlement to service connection for schizophrenia.  For the following reasons, the Board finds a remand is warranted.

The Board notes that in July 2010, the RO granted the Veteran service connection for schizophrenia, effective March 3, 2008.  The Veteran was notified of this decision and of his appellate rights by letter dated September 15, 2010.  In September 2011, he filed a notice of disagreement with that decision, requesting an earlier effective date.  However, no Statement of the Case was issued in response to the Veteran's notice of disagreement.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to an effective date earlier than March 3, 2008 for the award of service connection for schizophrenia.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


